Citation Nr: 1105697	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis, right knee.

3.   Entitlement to a compensable evaluation for service-
connected scar of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which, in pertinent part, denied the benefits 
sought.  

The Veteran filed a notice of disagreement with the RO's March 
2006 denial of service connection for a lumbar spine disorder and 
for a left knee disorder.  After receiving a statement of the 
case that included these issues, the Veteran submitted a 
Substantive Appeal in September 2007 which expressly stated his 
desire to limit his appeal to the three issues enumerated on the 
title page of this decision.  Thus claims involving the low back 
and left knee are not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds it is necessary to remand this matter for 
additional development prior to adjudication.  

The most recent VA examination involving the right knee was 
conducted in February 2008.  Subsequent to this examination, 
additional evidence has been received which suggests that his 
right knee disability is worse than shown on that February 2008 
examination report.  Specifically, a May 2008 record from a 
private medical provider described the Veteran's knee as having 
valgus deformity with significant crepitus and evidence of medial 
and lateral instability of more than 10 degrees.  The February 
2008 examination provided no findings regarding instability other 
than to say that there was no more than mild laxity shown.  The 
May 2008 record also said that the Veteran was in need of a total 
replacement of the right knee, and that plans were to undergo an 
examination for such later in the year.  No subsequent records 
regarding any pre-surgery examination are in the claims folder.  
The most recent records are from July 2008 and make no reference 
to any surgery.  

In view of the foregoing, the Board finds that it is necessary to 
obtain more current regards addressing the right knee disability, 
and further to obtain a new and more thorough VA examination to 
address the current severity of the right knee symptoms, to 
include the surgical scar.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  The 
examination should include a review of the Veteran's claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination in 
2007.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates of 
treatments of any and all VA and private 
medical care providers, who treated him for 
his right knee disorder since February 2008.  
After securing the necessary release(s), the 
AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part of 
the claims folder.  If private treatment is 
reported and those records are not obtained, 
the Veteran and his representative should be 
provided with information concerning the 
negative results and afforded an opportunity 
to obtain the records.  38 C.F.R. § 3.159 
(2010).

2.  The AOJ should schedule the Veteran for a 
VA orthopedic examination, by the appropriate 
specialist, in order to determine the nature 
and severity of his service-connected right 
knee disorder.  The examiner should be 
provided with the Veteran's claims folder and 
a copy of this Remand and should review the 
Veteran's medical history prior to conducting 
the examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  The 
examiner should specifically comment on all 
manifestations and symptoms produced by the 
service- connected disabilities in 
conjunction with the AMIE criteria for rating 
disabilities of the knee.  The examiner must 
detail what orthopedic symptoms and 
manifestations are related to the Veteran's 
service-connected right knee disorder.  

Readings should be obtained concerning the 
Veteran's range of motion of the right knee 
and any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include the 
normal ranges of motion of the right knee.  
Additionally, the examiner should be 
requested to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The orthopedic examiner should also be asked 
to express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on use 
of the right knee.  

The examiner should also address whether 
there is recurrent subluxation or instability 
of the right knee, and if so the extent of 
such manifestations.  

The scar of the right knee should be examined 
and the examiner should indicate the nature 
of the surgical scarring related to the 
Veteran's left knee and expressly give the 
extent of scarring in square inches or 
centimeters, should indicate whether the 
Veteran's scarring is unstable (that is, 
frequent loss of covering of skin over the 
scar), deep, superficial (that is, not 
associated with underlying tissue damage), or 
tender and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function of, 
or causes limited motion of, the affected 
part, in accordance with the latest AMIE 
worksheet for rating disorders of the skin.

The examiner should provide reasons and bases 
based on medical judgment and facts for this 
opinion.  It is requested that the results of 
the examination(s) be typed and included in 
the claims folder for review.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 when 
adjudicating the knee claim.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


